Citation Nr: 0204029	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  96-05 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty service from July 1981 to July 
1984, with service in the Army Reserve from April 1986 to 
August 1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, which denied service connection 
for hearing loss.  The veteran appealed, and in July 1999 the 
Board remanded the claim for additional development.  


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
hearing loss was not present during or otherwise related to 
his service and was not manifested within one year of 
separation from active military service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by the 
veteran's active military service, and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 101, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 
(2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA at the time of the decision on appeal, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  The 
appellant was notified in the August 1995 rating decision 
that the evidence did not show that the criteria for service 
connection for hearing loss had been met.  That is the key 
issue in this case, and the rating decision, as well as the 
statement of the case (SOC) and the supplemental statements 
of the case (SSOC's), informed the appellant that evidence of 
diagnosis and service incurrence was needed to substantiate 
his claim.  He as also informed of the provisions of the 
VCAA, albeit regarding a separate claim, in a letter from the 
RO, dated in September 2001.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, SOC, SSOC's and September 2001 letter 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  In this case, the appellant has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of this claim.  The RO requested all relevant treatment 
records identified by the appellant, and the Board notes that 
there is no allegation of complaints, treatment or a 
diagnosis involving hearing loss during active duty, active 
duty for training, or any inactive duty training.  Pursuant 
to the Board's July 1999 remand, the RO wrote to the 
appellant in August 1999 and requested his assistance in 
verifying his reports of Army Reserve training.  That same 
month, the RO received a letter from veteran in which he 
identified the Army Reserve Unit to which he was assigned.  
In September 2000, the RO obtained the veteran's service 
records from his Army Reserve unit.  The RO has also obtained 
the veteran's service medical records from his period of 
active duty, and the veteran has been afforded two VA 
audiometric examinations, to include an etiological opinion 
in February 2000.  VA outpatient treatment reports have also 
been obtained.  Given the foregoing, there is more than 
sufficient evidence of record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

A review of the veteran's oral and written testimony shows 
that the veteran asserts that his hearing loss developed as a 
result of exposure to noise during active duty.  
Specifically, he argues that he was exposed to tank cannon 
fire as a tank crewman while on active duty, and that he was 
exposed to noise from demolitions explosions as a member of 
an engineering unit in the Army Reserves.  There is no 
assertion that he was treated for, or diagnosed with, hearing 
loss during active duty, active duty for training, or any 
period of inactive duty training. 

The veteran's service medical records from his period of 
active duty include an audiological examination report, dated 
in June 1983.  The results from this audiological examination 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
10
LEFT
0
0
0
5
0

These records also show that the veteran waived his right to 
a separation examination.  There are no medical records 
associated with the claims file from his Army Reserve unit.

As for the post-active duty service medical evidence, the 
claims file includes a VA audiological examination report, 
dated in July 1995.  The results from this audiological 
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
25
20
25
LEFT
N/A
20
25
25
20

Speech recognition scores were 94 percent for the right ear 
and 98 percent for the left ear.

A VA audiological examination report, dated in June 1998, 
shows pure tone thresholds were recorded, and that speech 
recognition scores were 84 percent for the right ear and 86 
percent for the left ear.

In an opinion, dated in February 2000, a VA physician 
indicated that he had reviewed the veteran's C-file, to 
include the July 1995 and June 1998 VA audiological 
examination reports.  He took the veteran's history and 
performed an examination on the veteran.  He concluded:

On the basis of the patient's history and 
audiological examination, though it is 
impossible to rule out that he may have 
some sensorineural hearing loss due to 
sound exposure, he does not display the 
typical noise notch pattern, and when his 
speech discrimination scores are at their 
best, his sensorineural hearing levels 
are at their worst.  And when his 
sensorineural hearing levels are at their 
best recorded levels seen in his C&P 
file, his speech discrimination is worse.  
I am unable to make a direct correlation 
with this.

Certainly, the veteran gives history 
enough that he could have been exposed to 
loud sounds.  He does not have the 
typical high frequency sensorineural 
hearing loss.  He does have decreased 
discrimination bilaterally, but his 
hearing sensitivity is within normal 
limits.  If the patient  continues to 
complain, the only recourse that I can 
imagine would be to repeat his hearing 
levels and repeat his speech audiometry 
to determine whether or not there has 
been a change from his audiogram done in 
1998, but on the basis of the information 
in the chart and on the basis of talking 
to the patient, it can neither  be 
included or excluded.  It is more likely, 
on the basis of the information in the 
chart, that the loss in speech 
discrimination scores seen in this 
veteran are not related to sensorineural 
hearing levels that are displayed in his 
audiogram and therefore more likely that 
not to not be related to his sound 
exposure in the service.

Finally, the Board notes that the claims file contains VA 
outpatient treatment reports, dated in 2000.  These reports 
primarily show treatment for disabilities not in issue, and 
do not contain any relevant findings or opinions.
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted on the basis of a post-service initial diagnosis 
of a disease, where the physician relates the current 
condition to the period of service.  See 38 C.F.R. § 3.303(d) 
(2001); Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  In 
such instances, a grant of service connection is warranted 
only when, "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 1991); 38 C.F.R. § 3.6(a) and 
(d)(2001).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed  by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2001).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2001).  

The Board finds that the preponderance of the evidence is 
against the claim.  The veteran's service medical records do 
not show that the veteran had hearing loss in either ear as 
defined at 38 C.F.R. § 3.385.  The first evidence of right 
ear hearing loss is found in the July 1995 VA audiological 
examination report.  The first evidence of left ear hearing 
loss is found in the June 1998 VA audiological examination 
report.  Therefore, at the earliest, the first medical 
evidence of hearing loss for an ear comes about 8 years after 
separation from active duty.  This lengthy period without 
treatment weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In addition, the Board notes 
that the claims file does not contain competent evidence 
showing that there is a nexus between the veteran's hearing 
loss and his active service, or any period of active duty for 
training or inactive duty training.  See 38 U.S.C.A. §§ 101 
(22), (23), 1131.  In this regard, the examiner who performed 
the February 2000 VA examination stated that, "It is more 
likely, on the basis of the information in the chart, that 
the loss in speech discrimination scores seen in this veteran 
are not related to sensorineural hearing levels that are 
displayed in his audiogram and therefore more likely that not 
to not be related to his sound exposure in the service." 
(emphasis added).  Accordingly, the claim must be denied.  

The Board has considered the veteran's oral and written 
testimony submitted in support of his argument that he has 
hearing loss as a result of his service.  To the extent that 
the veteran's statements may be intended to represent 
evidence of continuity of symptomatology, without more his 
statements are not competent evidence of a nexus between 
hearing loss and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim for service connection for hearing loss 
must be denied. 

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102.  



ORDER

Service connection for hearing loss is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

